DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/21/2022.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s remarks concerning the previous drawing objections have been fully considered and are persuasive. The Office withdraws the objections to FIGs. 6,7 and 8b.

 Applicant’s remarks concerning the previous specifications objections have been fully considered and are persuasive. The Office withdraws the specification objections.

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 101 have been fully considered and are persuasive. The Office withdraws the 35 U.S.C. 101 rejection of claims 1-20.

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 102 have been fully considered and are persuasive. The Office withdraws the 35 U.S.C. 102 rejection of claims 1-3, 5-7, 10, and 13-18.

Applicant’s remarks concerning the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the amended rejection and reference below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen_2012 (US20100235149A1) in view of Ahmad_2010 (Ahmad, N. E. ., Abo-Serie, E. ., & Gaylard, A. . (2010). Mesh Optimization for Ground Vehicle Aerodynamics. CFD Letters, 2(1), 54–65. https://akademiabaru.com/submit/index.php/cfdl/article/view/3317/2348).

Claim 1. Allen_2012 teaches “A computer-implemented method for performing a computer-based simulation, for designing a real-world object, the method comprising:” (Allen_2012 Abstract: “A method of designing a motor vehicle is disclosed. The method includes simulating a collision of a motor vehicle using a computer model that corresponds to the motor vehicle.”), “obtaining a mesh-based model representing a real-world object, the mesh-based model composed of a plurality of mesh elements each having geometric properties;” (Allen_2012 Par 0044: “In this exemplary embodiment, computer model 102 may comprise one or more meshes. In some cases, computer model 102 may comprise body mesh 120. Generally, body mesh 120 can be used to model any number of body panels for a motor vehicle.” Fig. 1 also illustrates the use of mesh-based model of a car.), and “and automatically identifying a design change of the real-world object based on results of the performed simulation, thereby designing the real-world object.” (Allen_2012 Par 0010: “In one aspect, the invention provides a method of designing a motor vehicle, comprising the steps of: simulating a motor vehicle collision using a computer model; receiving collision data from the simulated collision; receiving calibration information for a motor vehicle system, the calibration information being determined from the collision data; stepping through the collision data to determine at least one modification to the computer model according to the calibration information;”).

Allen_2012 does not explicitly teach “and performing a simulation of physical behavior of the real-world object using the mesh-based model, performing the simulation including, for at least one mesh element of the plurality, modifying, as a function of the geometric properties, values of material properties used in performing the simulation to calculate the physical behavior;”. However, Ahmad_2010 does teach this claim limitation (Ahmad_2010 Pg. 60: “As the car surface mesh size becomes smaller, the drag coefficient tends to reduce and approaches the experimental value”; Ahmad_2010 Pg. 64: “By reducing the car surface mesh size and mesh base size, it was possible to produce a more accurate drag coefficient that is closer to the wind tunnel measured value.”).

Allen_2012 and Ahmad_2010 are analogous art because they are from the same field of endeavor in finite element modeling and analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Allen_2012 and Ahmad_2010. The rationale for doing so would be that Allen_2012 teaches the concept of designing a motor vehicle by simulating a collision of a motor vehicle using a mesh-based finite element computer model.  Ahmad_2010 teaches the concept of modifying mesh element size in a finite element model to change the measured values of a certain physical behavior related to the object. Therefore, it would have been obvious to combine the teachings of Allen_2012 and Ahmad_2010 for the benefit of improved speed of computation while maintaining high data accuracy compared to finite element analysis programs that do not use modified mesh element sizes during simulation.

Claim 3. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “automatically modifying the mesh-based model of the real-world object to correspond to the identified design change.” (Allen_2012 Par 0010: “In one aspect, the invention provides a method of designing a motor vehicle, comprising the steps of: simulating a motor vehicle collision using a computer model; receiving collision data from the simulated collision; receiving calibration information for a motor vehicle system, the calibration information being determined from the collision data; stepping through the collision data to determine at least one modification to the computer model according to the calibration information; modifying the computer model to create a modified computer model;”).

Claim 4. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 3. Allen_2012 in view of Ahmad_2010 also teaches “wherein the performing the simulation, identifying the design change, and modifying the mesh-based model are iterated automatically by a processor until an optimized design of the real-world object is determined.” (Allen_2012 Par 0083: “FIG. 12 is an embodiment of a process for modifying the design of one or more portions of a vehicle in order to optimize the target time to fire value.” The block diagram shown in Fig. 12 demonstrates an iterative design optimization process).

Claim 5. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “wherein the mesh-based model is: a finite element model, a finite volume model, or a finite difference method model.” (Allen_2012 Par 0039: “Computer model 102 may comprise a plurality of finite elements 106. The term “finite element” is used throughout this detailed description and in the claims refers to a finite portion of a computer model that is associated with one or more material properties.”).

Claim 6. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1.  Allen_2012 in view of Ahmad_2010 also teaches “wherein the simulation is a finite element simulation.” (Allen_2012 Par 0038: “In one embodiment, simulation system 100 may be configured as a finite element analysis (FEA) method for modeling one or more characteristics of a motor vehicle.”).

Claim 7. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “wherein performing the simulation includes computing physical behavior in at least one of: a fluid domain, a structure domain, and an electromagnetic domain.” (Allen_2012 Par 0093: “With this arrangement, a manufacturer can determine how various structures deformed during a collision.”).

Claim 8. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “wherein the real-world object is an automobile, an airplane, a boat, a jet-engine, a building, a civil engineering structure, a reservoir, or a human.” (Allen_2012 Abstract: “A method of designing a motor vehicle is disclosed.”).

Claim 9. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “wherein the real-world object is a thin wall metal shell.” (Ahmad_2010 Pg. 57, Figure 2: Figure 2  demonstrates the use of a mesh-based model of a car. The study performed in Ahmad_2010 analyzes the flow of air around a car, but does not focus on any of the internal or structural components of the car. Therefore, the main focus of the study is the behavior of the car body when air is flowing over it, and a car body can be considered a thin-wall metal shell.).

Claim 10. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “wherein modifying values of the material properties as a function of the geometric properties includes modifying a data curve dictating physics-based behavior given the geometric properties.” (Ahmad_2010 Pg. 60, Figure 5: The set of data curves labeled Main Effects Plot for Drag Coefficient demonstrates that the drag coefficient changed as the car mesh size was changed, which modified the data-curve to reflect the changes.).

Claim 15. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “wherein the geometric properties include at least one of: a shell thickness, a vertex size, a mesh edge size, a mesh face size, a mesh polygon size, and a mesh surface size.” (Ahmad_2010 Pg. 59: “Five mesh factors were selected in this study, each with two levels as listed in table 5 (below). The car surface mesh size represents the size of the cell attached to the car wall relative to the base size (50 mm). The surface growth rate represents how the cell size increases as it moves away from the wall. Prism layer thickness and number were also examined. Finally Polyhedral versus Trimmer mesh types were also investigated.” Prism layer thickness in being interpreted as shell thickness.).

Claim 16. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “wherein the real-world object is subject to fluid flow.” (Ahmad_2010 Pg. 56: “The dimensions as shown in figure 1 have been considered as the fluid flow domain.”).

Claim 17. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “wherein modifying the values of material properties as a function of the geometric properties includes modifying a given value dictating material behavior given the geometric properties.” (Ahmad_2010 Pg. 60: “As the car surface mesh size becomes smaller, the drag coefficient tends to reduce and approaches the experimental value”; Ahmad_2010 Pg. 64: “By reducing the car surface mesh size and mesh base size, it was possible to produce a more accurate drag coefficient that is closer to the wind tunnel measured value.”).

Claim 19. Allen_2012 teaches “A system for performing a computer-based simulation, for designing a real-world object, the system comprising:” (Allen_2012 Abstract: “A method of designing a motor vehicle is disclosed. The method includes simulating a collision of a motor vehicle using a computer model that corresponds to the motor vehicle.”), “a processor;” (Allen_2012 Par 0033: “In some embodiments, simulation system 100 includes computer 104. Generally, computer 104 may be any device capable of reading and executing a set of instructions in the form of software. In some cases, computer 104 can include a CPU, memory, as well as input and output devices, such as a mouse, a keyboard and a monitor.), “and a memory with computer code instructions stored thereon, the processor and the memory, with the computer code instructions, being configured to cause the system to:” (Allen_2012 Par 0033: “In some embodiments, simulation system 100 includes computer 104. Generally, computer 104 may be any device capable of reading and executing a set of instructions in the form of software. In some cases, computer 104 can include a CPU, memory, as well as input and output devices, such as a mouse, a keyboard and a monitor.), “obtain a mesh-based model representing a real-world object, the mesh- based model composed of a plurality of mesh elements each having geometric properties;” (Allen_2012 Par 0044: “In this exemplary embodiment, computer model 102 may comprise one or more meshes. In some cases, computer model 102 may comprise body mesh 120. Generally, body mesh 120 can be used to model any number of body panels for a motor vehicle.” Fig. 1 also illustrates the use of mesh-based model of a car.), and “and automatically identify a design change of the real-world object based on results of the performed simulation, thereby designing the real-world object.” (Allen_2012 Par 0010: “In one aspect, the invention provides a method of designing a motor vehicle, comprising the steps of: simulating a motor vehicle collision using a computer model; receiving collision data from the simulated collision; receiving calibration information for a motor vehicle system, the calibration information being determined from the collision data; stepping through the collision data to determine at least one modification to the computer model according to the calibration information;”).

Allen_2012 does not explicitly teach “and perform a simulation of physical behavior of the real-world object using the mesh-based model, performing the simulation including, for at least one mesh element of the plurality, modifying, as a function of the geometric properties, values of material properties used in performing the simulation to calculate the physical behavior;”. However, Ahmad_2010 does teach this claim limitation (Ahmad_2010 Pg. 60: “As the car surface mesh size becomes smaller, the drag coefficient tends to reduce and approaches the experimental value”; Ahmad_2010 Pg. 64: “By reducing the car surface mesh size and mesh base size, it was possible to produce a more accurate drag coefficient that is closer to the wind tunnel measured value.”).

Allen_2012 and Ahmad_2010 are analogous art because they are from the same field of endeavor in finite element modeling and analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Allen_2012 and Ahmad_2010. The rationale for doing so would be that Allen_2012 teaches the concept of designing a motor vehicle by simulating a collision of a motor vehicle using a mesh-based finite element computer model.  Ahmad_2010 teaches the concept of modifying mesh element size in a finite element model to change the measured values of a certain physical behavior related to the object. Therefore, it would have been obvious to combine the teachings of Allen_2012 and Ahmad_2010 for the benefit of improved speed of computation while maintaining high data accuracy compared to finite element analysis programs that do not use modified mesh element sizes during simulation.

Claim 20. Allen_2012 teaches “(Allen_2012 Par 0073: “Generally, network 704 may be a system allowing for the exchange of information between manufacturer computer 700 and supplier 702. Examples of such networks include, but are not limited to, personal area networks, local area networks, wide area networks, client-server networks, peer-to-peer networks, as well as other types of networks.”), “a computer readable medium, the computer readable medium comprising program instructions which, when executed by a processor, causes the processor to:” (Allen_2012 Par 0033: “In some embodiments, simulation system 100 includes computer 104. Generally, computer 104 may be any device capable of reading and executing a set of instructions in the form of software. In some cases, computer 104 can include a CPU, memory, as well as input and output devices, such as a mouse, a keyboard and a monitor.), “obtain a mesh-based model representing a real-world object, the mesh- based model composed of a plurality of mesh elements each having geometric properties;” (Allen_2012 Par 0044: “In this exemplary embodiment, computer model 102 may comprise one or more meshes. In some cases, computer model 102 may comprise body mesh 120. Generally, body mesh 120 can be used to model any number of body panels for a motor vehicle.” Fig. 1 also illustrates the use of mesh-based model of a car.), and “and automatically identify a design change of the real-world object based on results of the performed simulation, thereby designing the real-world object.” (Allen_2012 Par 0010: “In one aspect, the invention provides a method of designing a motor vehicle, comprising the steps of: simulating a motor vehicle collision using a computer model; receiving collision data from the simulated collision; receiving calibration information for a motor vehicle system, the calibration information being determined from the collision data; stepping through the collision data to determine at least one modification to the computer model according to the calibration information;”).

Allen_2012 does not explicitly teach “A non-transitory computer program product for performing a computer-based simulation, for designing a real-world object, the computer program product executed by”. However, Ahmad_2010 does teach this claim limitation (Ahmad_2010 Abstract: “This investigation was carried out using STAR-CCM+, a commercial CFD package;” The combination of this excerpt from Ahmad_2010 and the aforementioned excerpt from Allen_2012 Par 0073 teaches the concept of using computer simulation software in conjunction with a client-server network.).

Allen_2012 does not explicitly teach “and perform a simulation of physical behavior of the real-world object using the mesh-based model, performing the simulation including, for at least one mesh element of the plurality, modifying, as a function of the geometric properties, values of material properties used in performing the simulation to calculate the physical behavior;”. However, Ahmad_2010 does teach this claim limitation (Ahmad_2010 Pg. 60: “As the car surface mesh size becomes smaller, the drag coefficient tends to reduce and approaches the experimental value”; Ahmad_2010 Pg. 64: “By reducing the car surface mesh size and mesh base size, it was possible to produce a more accurate drag coefficient that is closer to the wind tunnel measured value.”).

Allen_2012 and Ahmad_2010 are analogous art because they are from the same field of endeavor in finite element modeling and analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Allen_2012 and Ahmad_2010. The rationale for doing so would be that Allen_2012 teaches the concept of designing a motor vehicle by simulating a collision of a motor vehicle using a mesh-based finite element computer model.  Ahmad_2010 teaches the concept of modifying mesh element size in a finite element model to change the measured values of a certain physical behavior related to the object. Therefore, it would have been obvious to combine the teachings of Allen_2012 and Ahmad_2010 for the benefit of improved speed of computation while maintaining high data accuracy compared to finite element analysis programs that do not use modified mesh element sizes during simulation.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen_2012 (US20100235149A1) in view of Ahmad_2010 (Ahmad, N. E. ., Abo-Serie, E. ., & Gaylard, A. . (2010). Mesh Optimization for Ground Vehicle Aerodynamics. CFD Letters, 2(1), 54–65. https://akademiabaru.com/submit/index.php/cfdl/article/view/3317/2348) in further view of Stringfellow_2009 (Stringfellow, R, & Paetsch, C. "Modeling Material Failure During Cab Car End Frame Impact." Proceedings of the 2009 Joint Rail Conference. 2009 Joint Rail Conference. Pueblo, Colorado, USA. March 4–5, 2009. pp. 183-192. ASME. https://doi.org/10.1115/JRC2009-63054). 

Claim 11. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 10. 

Allen_2012 in view of Ahmad_2010 does not explicitly teach “wherein the physical behavior is plastic compression and metal folding and the data curve is a stress-strain curve.” However, Stringfellow_2009 does teach this claim limitation (Stringfellow_2009 Pg. 3, Figure 2: Figure 2 demonstrates a stress-strain curve produced when modeling the behavior of a train cab car end frame during an impact. During a crash, the cab car end frame could undergo both compression and folding.).

Allen_2012, Ahmad_2010, and Stringfellow_2009 are analogous art because they are from the same field of endeavor in finite element modeling and analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Allen_2012, Ahmad_2010, and Stringfellow_2009. The rationale for doing so would be that Allen_2012 teaches the concept of designing a motor vehicle by simulating a collision of a motor vehicle using a mesh-based finite element computer model.  Ahmad_2010 teaches the concept of modifying mesh element size in a finite element model to change the measured values of a certain physical behavior related to the object. Stringfellow_2009 teaches the concept of developing a stress-strain curve based on the simulation of a physical behavior of a real-world object. Therefore, it would have been obvious to combine the teachings of Allen_2012, Ahmad_2010, and Stringfellow_2009 for the benefit of the improved insight regarding how a vehicle responds to an impact provided by the ability to view stress strain information related to the crash simulation compared to vehicle crash simulation programs that do not include stress strain information.

Claim 12. Allen_2012 in view of Ahmad_2010 in further view of Stringfellow_2009 teaches the limitations of claim 11. Allen_2012 in view of Ahmad_2010 in further view of Stringfellow_2009 also teaches “wherein, in performing the simulation, the stress-strain curve is modified for periods of time in which the real-world object is undergoing the plastic compression behavior and the stress-strain curve is not modified for periods of time in which the real-world object is not undergoing the plastic compression behavior.”. (Stringfellow_2009 Pg. 3, Figure 2: Figure 2 demonstrates a stress-strain curve produced when modeling the behavior of a train cab car end frame during an impact. This teaches the concept of developing a stress-strain curve based on the simulation of a physical behavior of a real-world object.; Ahmad_2010 Pg. 60, Figure 5: The set of data curves labeled Main Effects Plot for Drag Coefficient demonstrates that the drag coefficient changed as the car mesh size was changed, which modified the data-curve to reflect the changes. This teaches the concept of modifying a data curve depicting a physical behavior by modifying mesh geometric properties.; Ahmad_2010 Pg. 57, Figure 2: Figure 2 illustrates the use of volumetric control zones which each contain mesh elements of different sizes. This teaches the concept of modifying the mesh size (mesh geometric property), and therefore the material property (drag coefficient), in certain instances (30%, 50%, 70% zones) and not modifying the mesh size in other instances (100% zone). The combination of the aforementioned excerpts from Stringfellow_2009 and Ahmad_2010 teaches the concept of developing a stress-strain curve based on the simulation of a physical behavior of a real-world object, and modifying the data curve in certain instances by changing mesh geometric properties, and therefore material properties, which is the main concept of this claim element.).

Claim 13. Allen_2012 in view of Ahmad_2010 in further view of Stringfellow_2009 teaches the limitations of claim 11. Allen_2012 in view of Ahmad_2010 in further view of Stringfellow_2009 also teaches “wherein, in performing the simulation, the modified stress-strain curve is applied to shell elements of the mesh-based model.” (Ahmad_2010 Pg. 60, Figure 5: The set of data curves labeled Main Effects Plot for Drag Coefficient demonstrates that the drag coefficient changed as the car mesh size was changed, which modified the data-curve to reflect the changes.; Ahmad_2010 Pg. 64: “By reducing the car surface mesh size and mesh base size, it was possible to produce a more accurate drag coefficient that is closer to the wind tunnel measured value.” These two excerpts from Ahmad_2010 demonstrate that the change that modified the stress-strain curve (car mesh size decrease) was applied to the mesh elements themselves.).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allen_2012 (US20100235149A1) in view of Ahmad_2010 (Ahmad, N. E. ., Abo-Serie, E. ., & Gaylard, A. . (2010). Mesh Optimization for Ground Vehicle Aerodynamics. CFD Letters, 2(1), 54–65. https://akademiabaru.com/submit/index.php/cfdl/article/view/3317/2348) in further view of Bao_2019 (Han Bao, "A data-driven framework for error estimation and mesh-model optimization in system-level thermal-hydraulic simulation", 04/22/2019, Nuclear Engineering and Design, Vol. 349, pgs. 27-45 (Year: 2019)). 

Claim 14. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad_2010 also teaches “performing a plurality of simulations using a plurality of mesh-based models having varying geometric properties;” (Ahmad_2010 Pg. 57: Table 3 demonstrates that multiple simulations were performed for two different mesh sizes; Ahmad_2010 Pg. 62: “Following the results obtained for the 1:3 scale model, the optimized CFD model was implemented on 1:4 and 1:5 scale models.” This excerpt from Ahmad_2010 demonstrates that multiple models were used.), and “(Allen_2012 Par 0010: “In one aspect, the invention provides a method of designing a motor vehicle, comprising the steps of: simulating a motor vehicle collision using a computer model; receiving collision data from the simulated collision; receiving calibration information for a motor vehicle system, the calibration information being determined from the collision data; stepping through the collision data to determine at least one modification to the computer model according to the calibration information;” This excerpt from Allen_2012 teaches the concept of identifying data modifications by analyzing simulation data.).

Allen_2012 in view of Ahmad_2010 does not explicitly teach “using a machine learning analysis of results from the plurality of simulations.” However, Bao_2019 does teach this claim limitation (Bao_2019 Abstract: “Using results from high-fidelity simulations and experimental data with many fast-running low-fidelity simulations, an error database is built and used to train a machine learning model that can determine the relationship between local simulation error and local physical features.” This excerpt from Bao_2019 teaches the concept of using a machine learning model to make determinations based on the analysis of simulation results. The combination of this excerpt from Bao_2019 and the aforementioned excerpt from Allen_2012 teaches the concept of using a machine learning model to identify data modifications by analyzing simulation data, which is the main concept of this claim element.)

Allen_2012, Ahmad_2010, and Bao_2019 are analogous art because they are from the same field of endeavor in finite element modeling and analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Allen_2012, Ahmad_2010, and Bao_2019. The rationale for doing so would be that Allen_2012 teaches the concept of designing a motor vehicle by simulating a collision of a motor vehicle using a mesh-based finite element computer model.  Ahmad_2010 teaches the concept of modifying mesh element size in a finite element model to change the measured values of a certain physical behavior related to the object. Bao_2019 teaches the concept of using a machine learning model to make determinations based on the analysis of simulation results.  Therefore, it would have been obvious to combine the teachings of Allen_2012, Ahmad_2010, and Bao_2019 for the benefit of improved accuracy of simulation result analysis provided by the use of a machine learning model compared to programs that do not use machine learning data analysis techniques.

Claim 18. Allen_2012 in view of Ahmad_2010 teaches the limitations of claim 17. 

Allen_2012 in view of Ahmad_2010 does not explicitly teach “wherein the physical behavior is fluid flow and the given value is viscosity.”. However, Bao_2019 does teach this claim limitation (Bao_2019 Pg. 36, Fig. 8: Figure 8 shows that the flow of hot air, which is a fluid, is being simulated; Bao_2019 Pg. 37, Fig. 10: Figure 10 identifies the physical features that were part of the case study and includes both dynamic viscosity (μ) and kinetic viscosity (v)).

Allen_2012, Ahmad_2010, and Bao_2019 are analogous art because they are from the same field of endeavor in finite element modeling and analysis. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Allen_2012, Ahmad_2010, and Bao_2019. The rationale for doing so would be that Allen_2012 teaches the concept of designing a motor vehicle by simulating a collision of a motor vehicle using a mesh-based finite element computer model.  Ahmad_2010 teaches the concept of modifying mesh element size in a finite element model to change the measured values of a certain physical behavior related to the object. Bao_2019 teaches the concept of using a machine learning model to make determinations based on the analysis of simulation results.  Therefore, it would have been obvious to combine the teachings of Allen_2012, Ahmad_2010, and Bao_2019 for the benefit of improved accuracy of simulation result analysis provided by the use of a machine learning model compared to programs that do not use machine learning data analysis techniques.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148